Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment/Remarks
	The Information Disclosure Statements (IDS) filed on 01/26/2021 and 03/09/2021, after the Notice of Allowance dated 01/21/2021, has been reviewed and considered.  Accordingly, the IDS does not alter the allowability of this application, therefore, the application’s allowance status has not been changed.
Noted that independent claims 1, 3 and 19 allowed previously because the prior art of record, taken alone or in combination, fails to disclose or render obvious of  “a display subsystem for a virtual image generation system for use by an end user, comprising: a planar waveguide apparatus comprising multiple waveguides; an optical fiber; at least one light source configured for emitting light from a distal end of the optical fiber; a collimation element mounted to a distal end of the optical fiber for collimating the light emitted from the optical fiber; a mechanical drive assembly to which the optical fiber is mounted, the mechanical drive assembly configured for displacing the distal end of the optical fiber, along with the collimation element, about a fulcrum in accordance with a scan pattern, such that the light outputted from the optical fiber diverges into diverged light from a longitudinal axis coincident with the fulcrum; an optical modulation apparatus configured for converging the light from the collimation element towards the longitudinal axis into converged light and further converging the diverged light from a plurality of off-axis scanning positions of the optical fiber on a single focal point along the longitudinal axis …, the optical modulation apparatus including at least one diffraction grating 
Claims 4-17 and 20-21 are allowed in virtue of dependency of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883